Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This communication is in response to the Amendment filed 11/30/2020.
Claims 1-20 are currently pending.
As a result of the Amendment filed 11/30/2020. Claims 1-20 are allowed.
                                      
                                   Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
	 The closest prior arts of record do not disclose/suggest the features “receiving a first descriptor from a host at the DMA engine; forwarding, in a bypass mode of operation, the first descriptor from the DMA engine to receiving logic using a DMA interface, wherein the receiving logic configures the DMA interface to operate in different modes of operation, the different modes of operation comprising the bypass mode of operation and a first mode of operation. wherein in the bypass mode of operation, the DMA engine does not process the first descriptor and in the first mode of operation, the DMA engine does process the first descriptor; and determining at the receiving logic whether the first descriptor contains one of: a payload corresponding to a first DMA operation and a memory pointer to the payload” as cited in claims 1 and 11.
Any comments considered necessary by applicant must be summited no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN V DOAN whose telephone number is (571)270-7250.  The examiner can normally be reached on Monday to Thursday, from 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAN DOAN/
Examiner, Art Unit 2136

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136